FILED
                               NOT FOR PUBLICATION                          JAN 19 2010

                                                                        MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                    U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



 ALICIA NAVA REVELES; et al.,                      No. 08-75120

                Petitioners,                       Agency Nos. A096-051-774
                                                              A096-051-775
    v.

 ERIC H. HOLDER Jr., Attorney General,             MEMORANDUM *

                Respondent.



                        On Petition for Review of an Order of the
                            Board of Immigration Appeals

                                                            **
                               Submitted January 11, 2010


Before: BEEZER, TROTT, and BYBEE, Circuit Judges.

         Alicia Nava Reveles and her husband Herberto Nava Mendez, natives and

citizens of Mexico, petition for review of the decision of the Board of Immigration

Appeals denying their second motion to reopen the underlying denial of their

           *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
           **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

jlf/Inventory
application for cancellation of removal. The BIA concluded that petitioners’

motion was untimely and numerically barred.

         Petitioners contend that the BIA erred when it denied their second motion to

reopen because their United States citizen children will experience the requisite

hardship if petitioners are removed, and petitioners’ due process rights were

violated when the BIA dismissed their first motion to reopen as untimely filed.

         Petitioners do not raise any arguments concerning the BIA’s denial of their

second motion to reopen as untimely and numerically barred, and therefore

petitioners have waived any challenge to the decision. See Martinez-Serrano v.

INS, 94 F.3d 1256, 1259 (9th Cir. 1996) (issues not specifically raised and argued

in a party’s opening brief are waived). We lack jurisdiction to review the BIA’s

decision not to invoke its sua sponte authority to reopen proceedings. See Ekimian

v. INS, 303 F.3d 1153, 1159 (9th Cir. 2002).

         PETITION FOR REVIEW DENIED IN PART; DISMISSED IN PART.




jlf/Inventory                               2                                   08-75120